   Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 1 of 17 PageID #:646




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  SYED ALI,                                    )
                                               )
                 Plaintiff,                    )
                                               )
         v.                                    ) No. 19 C 6148
                                               )
  VOLKSWAGEN GROUP OF                          ) Magistrate Judge Finnegan
  AMERICA, INC., d/b/a AUDI OF                 )
  AMERICA, INC., and AUDI AG, a                )
  foreign organization,                        )
                                               )
                 Defendants.                   )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Syed Ali has filed this products liability suit against Defendants

Volkswagen Group of America, Inc., improperly named as Volkswagen Group of America,

Inc. d/b/a Audi of America, Inc. (hereinafter “Volkswagen”), and Audi AG, a foreign

organization, seeking damages for injuries he suffered when the Audi Q5 vehicle he was

driving struck a piece of debris on the road and ignited into flames. The parties have

consented to the jurisdiction of the United States Magistrate Judge pursuant to 28 U.S.C.

§ 636(c). Currently before the Court is Volkswagen’s motion to dismiss Plaintiff’s claims

for breach of implied warranties and violation of the Illinois Consumer Fraud and

Deceptive Business Practices Act (“ICFA”), 815 ILCS 505/2, pursuant to Rules 12(b)(6)

and 9(b). For the reasons stated here, the motion is granted.

                                      BACKGROUND

       The events giving rise to this lawsuit occurred in July 2017, when Plaintiff was

driving an Audi Q5 (the “Subject Vehicle”) on a flat and smooth roadway in DuPage

County, Illinois. After the vehicle struck a piece of debris on the road, the car ignited into
   Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 2 of 17 PageID #:647




flames “without warning,” resulting in “multiple injuries” to Plaintiff. (Doc. 26, FAC, ¶¶ 7,

8). About two years later, on July 5, 2019, Plaintiff filed suit in Illinois state court charging

Volkswagen with negligence, breach of implied warranties of merchantability and fitness,

manufacturing and design defects, and failure to warn. (Doc. 1-1). Volkswagen removed

the case to federal court on September 13, 2019 based on diversity jurisdiction, noting

that Plaintiff is a citizen of Illinois, while Volkswagen is a New Jersey corporation with its

principal place of business in Virginia. (Doc. 1 ¶¶ 5, 6).

         During a hearing on November 5, 2019, the district judge granted Plaintiff’s oral

motion for leave to amend the complaint in lieu of responding to a motion to dismiss filed

by Volkswagen.      (Doc. 23).    Plaintiff filed his First Amended Complaint (“FAC”) on

November 19, 2019, once again asserting claims for negligence (Counts I and VII),

breach of the implied warranties of merchantability and fitness (Counts II and III), and

strict product liability based on design and manufacturing defects and failure to warn

(Counts IV, V and VI). Plaintiff also added a new claim for violation of the ICFA (Count

VIII), and named German automobile manufacturing company, Audi AG, and the car

dealership where the car was purchased, McGrath Imports, Inc. (“McGrath”), as

Defendants. On September 3, 2020, the district judge determined that McGrath was not

properly joined in the case and dismissed the dealership without prejudice.               Ali v.

Volkswagen Group of Am., Inc., No. 19 C 6148, 2020 WL 5250669 (N.D. Ill. Sept. 3,

2020).

         Volkswagen has answered Plaintiff’s negligence claims but seeks dismissal of all

other counts. This opinion addresses the motion to dismiss the warranty and fraud claims.




                                               2
   Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 3 of 17 PageID #:648




                                        DISCUSSION

       In evaluating the sufficiency of a complaint under Rule 12(b)(6), the Court

“construe[s] all allegations and any reasonable inferences in the light most favorable to

the plaintiff.” Jauquet v. Green Bay Area Catholic Educ., Inc., 996 F.3d 802, 807 (7th Cir.

2021). See also Zahn v. North Am. Power & Gas, LLC, 847 F.3d 875, 877 (7th Cir. 2017).

“[W]hile a complaint does not need ‘detailed factual allegations,’ to survive a 12(b)(6)

motion to dismiss, it must allege sufficient facts to ‘state a claim to relief that is plausible

on its face.’” Id. (quoting Dix v. Edelman Fin. Servs., LLC, 978 F.3d 507, 512-13 (7th Cir.

2020)). See also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when “the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. See also Archer v. Chisholm,

870 F.3d 603, 612 (7th Cir. 2017). “At the motion to dismiss stage, plaintiffs must set

forth ‘adequate factual detail to lift [their] claims from mere speculative possibility to

plausibility.” Jauquet, 996 F.3d at 807.

       A.     The ICFA Claim (Count VIII)

       The Court begins with Volkswagen’s motion to dismiss Plaintiff’s ICFA claim. The

ICFA is “a regulatory and remedial statute intended to protect consumers, borrowers, and

business persons against fraud, unfair methods of competition, and other unfair and

deceptive business practices.” Siegel v. Shell Oil Co., 612 F.3d 932, 934 (7th Cir. 2010).

To state a claim under the Act, Plaintiff must allege: “(1) a deceptive act or practice by

the defendant, (2) the defendant’s intent that the plaintiff rely on the deception, (3) the

occurrence of the deception in the course of conduct involving trade or commerce, and



                                               3
   Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 4 of 17 PageID #:649




(4) actual damage to the plaintiff (5) proximately caused by the deception.” Oliveira v.

Amoco Oil Co., 201 Ill.2d 134, 149, 776 N.E.2d 151, 160 (2002). See also Maxwell as

Trustee for Estate of Garcia v. Wells Fargo Bank, N.A., No. 20 C 2402, 2021 WL 1209023,

at *7 (N.D. Ill. Mar. 31, 2021).

       Volkswagen argues that dismissal of the ICFA claim is warranted because

Plaintiff’s allegations fail to satisfy the heightened pleading requirements of Rule 9(b), he

is not a “consumer” under the Act, and he cannot prove that he suffered actual damages.

              1.      Rule 9(b)

       The parties do not dispute that the sufficiency of Plaintiff’s fraud allegations under

the ICFA must be “analyzed under the heightened pleading standard set forth in Federal

Rule of Civil Procedure 9(b).” Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736

(7th Cir. 2014). Rule 9(b) requires a pleading to “state with particularity the circumstances

constituting fraud.” FED. R. CIV. P. 9(b). “This means as a practical matter that [Plaintiff]

must identify the ‘who, what, when, where, and how’ of the alleged fraud.” Benson v.

Fannie May Confections Brands, Inc., 944 F.3d 639, 646 (7th Cir. 2019) (quoting Vanzant

v. Hill’s Pet Nutrition, Inc., 934 F.3d 730, 738 (7th Cir. 2019)).          The particularity

requirement “is designed to discourage a ‘sue first, ask questions later’ philosophy.”

Pirelli Armstrong Tire Corp. Retiree Med. Benefits Trust v. Walgreen Co., 631 F.3d 436,

441 (7th Cir. 2011). See also Fidelity Nat’l Title Ins. Co. of N.Y. v. Intercounty Nat’l Title

Ins. Co., 412 F.3d 745, 748-49 (7th Cir. 2005) (the particularity requirement “forces the

plaintiff to conduct a careful pretrial investigation” and minimizes the “extortionate impact

that a baseless claim of fraud can have on a firm or an individual.”).




                                              4
    Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 5 of 17 PageID #:650




       The district judge has already determined that Plaintiff’s allegations do “not come

close to the who, what, where, when, and how standard under Rule 9(b)” for purposes of

stating an ICFA claim against McGrath. Ali, 2020 WL 5250669, at *5. 1 That is, Plaintiff

“did not allege any facts about the actual purchase of the car, nor did he plead any facts

about the actual misrepresentations McGrath made at the time of purchase.” Id. Though

Rule 9(b) “does not require the plaintiff to offer evidence that the misrepresentations were

actually false, it does generally require ‘the plaintiff to state the identity of the person

making the misrepresentation, the time, place, and content of the misrepresentation, and

the method by which the misrepresentation was communicated to the plaintiff.’” Id.

(quoting Camasta, 761 F.3d at 737).

       This Court finds the district judge’s analysis well-reasoned, persuasive and equally

applicable to Plaintiff’s allegations against Volkswagen. The FAC cannot survive a motion

to dismiss because Plaintiff has failed to plead with particularity the misrepresentations

Volkswagen made to him upon which he relied. The question is whether Plaintiff should

be granted leave to amend. “The district court should freely give leave to amend a

complaint ‘when justice so requires.’” Glover v. Carr, 949 F.3d 364, 367 (7th Cir. 2020)

(quoting FED. R. CIV. P. 15(a)(2)). At the same time, leave to amend may be denied if the

amendment would be futile. Id. An amendment is futile when it could not withstand a

motion to dismiss. McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 685 (7th Cir.

2014). “Unless it is certain from the face of the complaint that any amendment would be

futile or otherwise unwarranted, the district court should grant leave to amend.” Runnion




1
        The district judge held that Plaintiff’s lack of a viable ICFA claim against McGrath indicated
that Plaintiff’s motive in joining the car dealership was improper. Ali, 2020 WL 5250669, at *2-5.
                                                  5
   Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 6 of 17 PageID #:651




ex rel. Runnion v. Girl Scouts of Greater Chicago & Nw. Ind., 786 F.3d 510, 519-20 (7th

Cir. 2015) (emphasis in original).

       Volkswagen argues that amendment would be futile because Plaintiff has not “set

forth new or additional facts he might allege that would possibly cure the[] pleading

deficiencies.” (Doc. 83, at 2). This is true, but it does not alone demonstrate that Plaintiff

cannot allege additional facts to support his ICFA claim. Though it is difficult to imagine

that Plaintiff will be able to identify specific misrepresentations Volkswagen allegedly

made to him given that there is no evidence the company was involved in the sale of the

Subject Vehicle, the Court cannot say with absolute certainty that Plaintiff will be unable

to do so. For this reason, Volkswagen’s motion to dismiss the ICFA claim pursuant to

Rule 9(b) is granted without prejudice. Plaintiff may amend Count VIII to state a viable

claim, if he can do so and comply with Rule 11.

              2.     Plaintiff’s Status as a Consumer Who Suffered Actual Damage

       Volkswagen argues that dismissal is also warranted because Plaintiff is not a

consumer as defined by the Act and so did not suffer any actual damage. As a general

rule, “plaintiffs invoking the Fraud Act must allege that they are ‘consumers’ under the

Act.” Ali, 2020 WL 5250669, at *3. A consumer is defined as “any person who purchases

or contracts for the purchase of merchandise not for resale in the ordinary course of his

trade or business but for his use or that of a member of his household.” 815 ILCS

505/1(e). The Act grants a cause of action to “[a]ny person who suffers actual damage

as a result of a violation of this Act committed by any other person.” Blankenship v.

Pushpin Holdings, LLC, 157 F. Supp. 3d 788, 792 (N.D. Ill. 2016) (quoting 815 ILCS

505/10(a)). The term “person” includes both natural persons and businesses. Ali, 2020



                                              6
   Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 7 of 17 PageID #:652




WL 5250669, at *3 (citing Bank One Milwaukee v. Sanchez, 336 Ill. App. 3d 319, 323,

783 N.E.2d 217, 221 (2d Dist. 2003)). See also 815 ILCS 505/1(c).

       Volkswagen argues that Plaintiff cannot satisfy the “consumer” requirement

because he did not purchase the Subject Vehicle.             This Court agrees, once again

adopting the district judge’s persuasive reasoning in finding that Plaintiff did not state a

viable ICFA claim against McGrath. The FAC alleges that McGrath “sold to Plaintiff the

subject vehicle,” and that “Plaintiff is an individual who acquired the subject vehicle by

purchasing it from Defendant McGrath.” (Doc. 26, FAC, ¶¶ 4, 64). In its joinder briefs,

Plaintiff did not dispute that the Subject Vehicle was titled to, and so owned by

Homebound Physicians, LLC, a corporation that is not mentioned in the FAC. Ali, 2020

WL 5250669, at *4. As the district judge observed:

       [Plaintiff] does not plead any facts as to the actual purchase of the car. Nor
       does he fully explain his relationship to the company that owned the car,
       Homebound Physicians. In his response filings, Ali implies that he owns the
       business, but even that is not clear. R. 41 at 9 (“The Act includes the Plaintiff
       regardless of how his car is titled because it encompasses any conduct by
       him for his business”) (emphasis added); R. 56 at 11 (“[A]s is clear, McGrath
       sold the vehicle to the Plaintiff personally, and whether the representations
       was [sic] made to him personally or as an agent, the omissions and
       misrepresentations were made to him personally.”).

Id. (emphasis in original).

       Plaintiff argued to the district judge, as he argues here, that the mere fact that

Homebound Physicians owned the title to the Subject Vehicle was irrelevant because the

ICFA covers both natural persons and businesses, and Plaintiff was an agent of the

business. The district judge disagreed, noting that “just because the Fraud Act covers

corporate entities, the correct legal entity still must bring the cause of action in any specific

case. A natural person cannot simply stand in for a business in bringing a claim if the



                                               7
    Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 8 of 17 PageID #:653




natural person is not otherwise a ‘consumer’ under the Act.” Id. As the judge explained,

since Plaintiff “simply does not allege any facts to suggest that he personally purchased

the vehicle,” he “is the wrong party to bring a claim.” Id. (emphasis in original).

       Plaintiff has not added any new allegations to the FAC since the district judge’s

decision, and the actual purchaser of the Subject Vehicle remains at best unclear.

Indeed, Plaintiff claims in his brief both that he is “the person who bought the car” (Doc.

76, at 5), and that “Homebound Physicians, LLC was the actual purchaser.” 2 (Id. at 6).

On this record, Plaintiff has not stated a claim for relief under the ICFA as a “consumer”

of the Subject Vehicle. The Court notes that if Plaintiff cannot establish that he purchased

the Subject Vehicle personally (i.e., not as a representative of Homebound Physicians),

then he also will be hard-pressed to show that he personally suffered a pecuniary loss

when it was destroyed. See Camasta, 761 F.3d at 739 (quoting 815 ILCS 505/10a and

Kim v. Carter’s Inc., 598 F.3d 362, 365 (7th Cir. 2010)) (“When the plaintiff is a private

party as [Plaintiff] is here, an action brought under the ICFA requires the plaintiff to show

he suffered ‘actual damage’ as a result of the defendant’s violation of the act. . . . [T]he

element of actual damages ‘requires that the plaintiff suffer actual pecuniary loss.’”). 3




2
         In its motion to dismiss, Volkswagen cites two documents attached to its Subject Matter
Jurisdiction Position Statement concerning joinder of McGrath. (Doc. 72, at 3). The first
document is a Title Record for the Subject Vehicle, identifying VW Credit Leasing Ltd. as the
leaseholder and Homebound Physicians LLC as the lessee. (Doc. 38-3). The second document
is an Illinois State Police Report concerning the vehicle fire, which likewise identifies VW Credit
Leasing Ltd. as the car’s owner and Homebound Physicians LLC as the lessee. (Doc. 38-4, at
3). This Court has not considered these extraneous documents in ruling on the motion to dismiss.
Jacobs v. City of Chicago, 215 F.3d 758, 765-66 (7th Cir. 2000) (when a party seeking dismissal
under Rule 12(b)(6) submits materials outside the pleadings, such as a police report, the court
must either exclude the materials or convert the motion to one for summary judgment).
3
         The Court recognizes that Plaintiff claims to have suffered personal injuries when the
Subject Vehicle ignited, but the ICFA provides a statutory remedy for fraud, not a remedy for
personal injury. Ali, 2020 WL 5250669, at *4.
                                                8
    Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 9 of 17 PageID #:654




       Plaintiff argues that even if he is not a consumer, he can still bring an ICFA claim

by satisfying the “consumer nexus test.” (Doc. 76, at 5). The consumer nexus test

“permits an ICFA claim where a plaintiff ‘alleges conduct [that] involves trade practices

addressed to the market generally or otherwise implicates consumer protection

concerns.’” Mighty v. Safeguard Properties Mgmt., LLC, No. 16 C 10815, 2017 WL

3922130, at *3 (N.D. Ill. Sept. 7, 2017) (quoting Thrasher-Lyon v. Ill. Famers Ins. Co., 861

F. Supp. 2d 898, 912 (N.D. Ill. 2012)). 4 “To satisfy the consumer nexus test at the

pleading stage, a plaintiff must plead ‘(1) that its actions were akin to a consumer’s actions

to establish a link between it and consumers; (2) how defendant’s representations

concerned consumers other than plaintiff; (3) how defendant’s particular action involved

consumer protection concerns; and (4) how the requested relief would serve the interests

of consumers.’” CHS Acquisition Corp. v. Watson Coatings, Inc., No. 17 C 4993, 2018

WL 3970137, at *12 (N.D. Ill. Aug. 20, 2018) (quoting Thrasher-Lyon, 861 F. Supp. 2d at

912). Plaintiff claims that he meets this test because “[his] use of the vehicle purchased

by [Homebound Physicians] was akin to a typical consumer’s actions for such a product;

Defendants’ representations that the vehicle was safe for ordinary use concerns all

consumers, not just Homebound Physicians; Defendants’ breach involved consumer

protection concerns based on the safety risks to all consumers, and the physical injury


4
        Illinois courts are split as to whether the consumer nexus test applies to claims by
individual as well as business non-consumers. See Bank One Milwaukee, 336 Ill. App. 3d at 322,
783 N.E.2d at 220 (recognizing “a line of cases denying standing to plaintiffs where it was
determined that they were not consumers” and “another line of cases . . . that allows a plaintiff to
maintain a cause of action under the Act despite the fact that the plaintiff is not a consumer as
defined by the Act.”). For purposes of Volkswagen’s motion to dismiss, this Court assumes that
the test may be applicable to Plaintiff’s claim. See, e.g., Mighty, 2017 WL 3922130, at *4 (applying
consumer nexus test in denying motion to dismiss individual plaintiff’s ICFA claim); Griffin v.
Safeguard Properties Mgmt., LLC, No. 18 C 5755, 2019 WL 3252217, at *2 (N.D. Ill. July 19,
2019) (same); Breeze v. Bayco Prods. Inc., 475 F. Supp. 3d 899, 906-07 (S.D. Ill. 2020) (same).
                                                 9
  Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 10 of 17 PageID #:655




suffered by Ali; and Plaintiff’s requested relief would serve the interests of consumers by

discouraging [sic] future safety warranties, and by providing the current injured Plaintiff

with some form of relief.” (Doc. 76, at 6).

       Volkswagen does not respond to this argument in its reply brief or deny the

potential applicability of the consumer nexus test in this case. As stated previously, it is

difficult to imagine that Plaintiff will be able to identify specific misrepresentations

Volkswagen allegedly made to him given that there is no evidence the company was

involved in the sale of the Subject Vehicle. If Plaintiff has a good faith basis for amending

the FAC to include such misrepresentations from Volkswagen, then he also must either

set forth facts indicating that he purchased the Subject Vehicle as a consumer or add

allegations demonstrating that Volkswagen’s misrepresentations implicate consumer

protection concerns that satisfy the consumer nexus test. See, e.g., Mighty, 2017 WL

3922130, at *4 (allowing ICFA claim to proceed under the consumer nexus test where the

plaintiff alleged “more than 200 accusations against Safeguard from people in Illinois.”).

       B.     The Implied Warranty Claims (Counts II and III)

       Volkswagen next seeks dismissal of Plaintiff’s implied warranty claims. Under the

Uniform Commercial Code (“UCC”), codified in Illinois at 810 ILCS 5/2-101 et seq., “a

warranty that the goods shall be merchantable is implied in a contract for their sale if the

seller is a merchant with respect to goods of that kind.” 810 ILCS 5/2-314. In addition,

“[w]here the seller at the time of contracting has reason to know any particular purpose

for which the goods are required and that the buyer is relying on the seller’s skill or

judgment to select or furnish suitable goods, there is unless excluded or modified . . . an

implied warranty that the goods shall be fit for such purpose.” 810 ILCS 5/2-315.



                                              10
  Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 11 of 17 PageID #:656




       Volkswagen argues that Plaintiff’s claims for breach of the implied warranties of

merchantability and fitness for a particular purpose must be dismissed because he has

not, and cannot, allege privity of contract with Volkswagen. Generally speaking, privity is

“[t]he connection or relationship between two parties, each having a legally recognized

interest in the same subject matter (such as a transaction, proceeding, or piece of

property).” Reid v. Unilever U.S., Inc., 964 F. Supp. 2d 893, 910 n.7 (N.D. Ill. 2013)

(quoting Black’s Law Dictionary 1320 (9th ed. 2009)). Vertical privity is “[t]he legal

relationship between parties in a product’s chain of distribution.” Id. See also Cameron

v. Battery Handling Sys., Inc., __ F. Supp. 3d __, 2021 WL 918060, at *2 (C.D. Ill. Mar.

10, 2021) (quoting Szajna v. General Motors Corp., 115 Ill.2d 294, 307, 503 N.E.2d 760,

765 (1986)) (“Vertical privity refers to the relationship between those who are in the

distributive chain.”). For example, “[a] consumer seeking to sue a product manufacturer

who was not involved in the sale of the product to the consumer is said to lack vertical

privity with that manufacturer.” Id. (citing Reed v. City of Chicago, 263 F. Supp. 2d 1123,

1124 n.1 (N.D. Ill. 2003)). Horizontal privity “refers to those who are not in the distributive

chain of a product but who, nonetheless, use the product and retain a relationship with

the purchaser, such as a member of the purchaser’s family.” Cameron, __ F. Supp. 3d

__, 2021 WL 918060, at *2 (quoting Szajna, 115 Ill. 2d at 307, 503 N.E.2d at 765).

“[W]hen a user of a product, aside from the consumer, is injured, that user is said to lack

horizontal privity with the product manufacturer.” Reid, 964 F. Supp. 2d at 910 n.7.

       Neither party acknowledges that the concept of privity encompasses these two

distinct elements, or frames their arguments in terms of vertical versus horizontal privity.

The Court has done its best to parse the arguments into the proper categories.



                                              11
  Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 12 of 17 PageID #:657




              1.     Vertical Privity

       In Illinois, “whether a complaint bringing claims for breach of the implied warranty

of merchantability [and fitness for a particular purpose] must plead vertical privity to

survive a motion to dismiss depends on the nature of the injury alleged.” Cameron, __ F.

Supp. 3d __, 2021 WL 918060, at *3. Where a plaintiff alleges only economic damages,

“he or she must be in vertical privity of contract with the seller,” meaning “only the

immediate seller may be sued.” Id. See also Voelker v. Porsche Cars N. Am., Inc., 353

F.3d 516, 525-26 (7th Cir. 2003) (citing Rothe v. Maloney Cadillac, Inc., 119 Ill. 2d 288,

292, 518 N.E.2d 1028, 1029-30 (1988)) (“Under the law of Illinois, privity of contract is a

prerequisite to recover economic damages for breach of implied warranty.”). On the other

hand, where a plaintiff seeks to recover for personal injuries, there is no such requirement:

“[p]rivity is not required ‘when a buyer who has sustained personal injury predicates

recovery against a remote manufacturer on the theory of implied warranty.’” Bd. of Educ.

of City of Chicago v. A, C and S, Inc., 131 Ill.2d 428, 461, 546 N.E.2d 580, 595 (1989)

(quoting Szajna, 115 Ill.2d at 301, 503 N.E.2d at 763).

       In arguing for dismissal based on lack of vertical privity, Volkswagen focuses on

the fact that it is not the seller of the Subject Vehicle. (Doc. 72, at 3; Doc. 83, at 3).

Indeed, the FAC alleges that McGrath “sold . . . the subject vehicle in May 2017 that

ignited into a fireball shortly thereafter.” (Doc. 26, FAC, ¶ 4). As noted, however, this is

only dispositive to a vertical privity analysis if Plaintiff is seeking purely economic

damages. Here, Plaintiff alleges that he suffered “multiple injuries from the flames from

the car.” (Id. ¶ 8). Volkswagen simply ignores this allegation, along with the case law

indicating that since Plaintiff is seeking to recover damages for personal injuries, and not



                                             12
    Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 13 of 17 PageID #:658




just economic damages, he is not required to allege that Volkswagen is the direct seller

of the Subject Vehicle. Volkswagen’s motion to dismiss Counts II and III for lack of vertical

privity is denied.

               2.      Horizontal Privity

        That does not end the Court’s inquiry, however, because Plaintiff must still

establish horizontal privity, i.e., that he purchased the Subject Vehicle. As noted earlier,

the FAC alleges that McGrath “sold to Plaintiff the subject vehicle,” and that “Plaintiff is

an individual who acquired the subject vehicle by purchasing it from Defendant McGrath.”

(Doc. 26, FAC, ¶¶ 4, 64). The concept of horizontal privity is similar to the ICFA’s

requirement that Plaintiff be the “consumer” of the Subject Vehicle, and this Court once

again agrees with the district judge’s determination that the allegations in the FAC are not

sufficient to demonstrate that Plaintiff purchased the car in his individual capacity, and not

as a representative of Homebound Physicians. Volkswagen’s motion to dismiss Counts

II and III for lack of horizontal privity is therefore granted.

        Plaintiff argues that even accepting that he was not a direct purchaser of the

Subject Vehicle, horizontal privity is not required because he is a third-party beneficiary

of the car. (Doc. 76, at 3). In support he cites Whitaker v. Lian Feng Mach. Co., 156 Ill.

App. 3d 316, 509 N.E.2d 591 (1st Dist. 1987), a case that considered the scope of

warranty protection for third-party beneficiaries under UCC section 2-318. 5 The court first

noted that section 2-318 establishes a “conclusive presumption that the purchaser who

bargained for a warranty of safety sought the warranty on behalf of himself and ‘any



5
         Section 2-318 extends warranty protection to “a certain class of non-privity persons in the
horizontal chain of distribution who sustain personal injuries.” Lukwinski v. Stone Container Corp.,
312 Ill. App. 3d 385, 390, 726 N.E.2d 665, 670 (1st Dist. 2000).
                                                13
  Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 14 of 17 PageID #:659




natural person who is in [his] family or household . . . or who is a guest in his home if it is

reasonable to expect that such person may use, consume or be affected by the goods . .

.’” Id. at 321, 509 N.E.2d at 595 (quoting 810 ILCS 5/2-318). The court then held that

the warranty “extends to any employee of a purchaser who is injured in the use of the

goods as long as the safety of that employee in the use of the goods was either explicitly

or implicitly part of the basis of the bargain when the employer purchased the goods.” Id.

See also Maldonado v. Creative Woodworking Concepts, Inc., 296 Ill. App. 3d 935, 938,

694 N.E.2d 1021, 1024 (3d Dist. 1998). According to Plaintiff, as in Whitaker, his safety

was “an implicit part of the contract for purchase of the vehicle, since Homebound

Physicians, LLC, a corporate entity, is not capable of using vehicles itself, but only through

its agents, employees, or other representatives.” (Doc. 76, at 3).

       The problem for Plaintiff is that he still fails to articulate his precise relationship with

Homebound Physicians. Though he suggests he may be an agent, employee or

representative of the company, he does not clearly say so, or include any allegations to

that effect in the FAC. This is significant because courts have found that “Whitaker and

its progeny concern solely the situation where the injured party is an employee of the

buyer.” Lukwinski v. Stone Container Corp., 312 Ill. App. 3d 385, 393, 726 N.E.2d 665,

672 (1st Dist. 2000). See also Reed, 263 F. Supp. 2d at 1125 (“The vast majority of cases

examining the limits of section 2-318 in Illinois have dealt with the employment context,

expanding the class of potential breach of warranty plaintiffs to employees of the ultimate

purchaser.”).   Though “courts may enlarge the scope of section 2-318 where the

circumstances of a case warrant,” Lukwinski, 312 Ill. App. 3d at 393, 726 N.E.2d at 672,

Plaintiff does not argue for such an extension here or otherwise explain how he is entitled



                                               14
  Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 15 of 17 PageID #:660




to warranty protection for injuries he allegedly sustained while driving a car that was

purchased by Homebound Physicians. See, e.g., Reed, 263 F. Supp. 2d at 1125-26

(expanding coverage for breach of warranty claims under section 2-318 to mentally

unstable detainee who used the allegedly defective product (a paper isolation gown

purchased by the City of Chicago) to hang himself).

       Volkswagen’s motion to dismiss the implied warranty claims is granted. Plaintiff

may amend the FAC only if he has a good faith basis for claiming that he qualifies as the

“purchaser” of the Subject Vehicle, that he is an employee of Homebound Physicians

which purchased the Subject Vehicle, or that the circumstances of this case otherwise

support enlarging the scope of section 2-318 to cover him.

              3.     Fitness for a Particular Purpose

       Though neither party raises this issue, the Court notes another problem with

Plaintiff’s claim for breach of an implied warranty of fitness for a particular purpose under

section 2-315 (Count III). To state such a claim, Plaintiff must allege that “(1) the seller

had reason to know of the particular purpose for which the buyer required the goods; (2)

the buyer relied on the seller’s skill and judgment to select suitable goods; and (3) the

seller knew of the buyer’s reliance on its skill and judgment.” CHS Acquisition Corp.,

2018 WL 3970137, at *6. Significantly, “[n]o warranty for a particular purpose is created

if the intended use is no different from the ordinary use of the product.” Id. (quoting

Rosenstern v. Allergan, Inc., 987 F. Supp. 2d 795, 804 (N.D. Ill. 2013)). See also Wilson

v. Massey-Ferguson, Inc., 21 Ill. App. 3d 867, 869-70, 315 N.E.2d 580, 582 (4th Dist.

1974). “A ‘particular purpose’ differs from the ordinary purpose for which the goods are

used in that it envisages a specific use by the buyer which is peculiar to the nature of his



                                             15
  Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 16 of 17 PageID #:661




business whereas the ordinary purposes for which goods are used are those envisaged

in the concept of merchantability and go to uses which are customarily made of the goods

in question.” Gerk v. CL Med. Sarl, No. 15-1145, 2015 WL 7002802, at *2 (C.D. Ill. Nov.

10, 2015) (quoting 810 ILCS 5/2-315).

       Here, Plaintiff alleges generally that “Defendants impliedly warranted that it [sic]

would provide goods fit for the particular purpose intended for which consumers, including

Plaintiff, intended to use the goods.” (Doc. 26, FAC ¶ 25). He also alleges that he was

operating the Subject Vehicle “as intended” when the car ignited into flames. (Id. ¶ 26).

What is missing are any allegations suggesting that Plaintiff intended to use the Subject

Vehicle in some manner different from the car’s ordinary purpose of driving, that

Volkswagen knew of Plaintiff’s plan to use the car for a non-ordinary purpose, or that

Plaintiff relied on Volkswagen’s skill and judgment to select a car suitable for that non-

ordinary purpose.

       If Plaintiff determines there are facts that reasonably support these allegations, he

must clearly state them in any amended pleading. To the extent Plaintiff is simply alleging

that the Subject Vehicle was not fit for the ordinary purpose of driving, meaning the car

was not “in a safe condition and substantially free of defects,” he is limited to pursuing his

claim in Count II for breach of the implied warranty of merchantability. Oggi Trattoria and

Caffe, Ltd. v. Isuzu Motors Am., Inc., 372 Ill. App. 3d 354, 361, 865 N.E.2d 334, 340-41

(1st Dist. 2007).




                                             16
  Case: 1:19-cv-06148 Document #: 127 Filed: 09/13/21 Page 17 of 17 PageID #:662




                                    CONCLUSION

      For the reasons set forth above, Defendant Volkswagen Group of America, Inc.’s

Motion to Dismiss Counts II, III, and VIII of Plaintiff’s First Amended Complaint [72] is

granted without prejudice.

                                            ENTER:



Dated: September 13, 2021                   _____________________________
                                            SHEILA FINNEGAN
                                            United States Magistrate Judge




                                           17
